Exhibit 10.2

[Geeknet Letterhead]

May 14, 2012

Re:  Retention Bonus

Dear Mr. Drobick:

As you know, Geeknet, Inc. (“Geeknet”) recently announced that it is exploring
strategic alternatives with respect to its online media business, including
SourceForge, Slashdot and Freecode websites.  One of the alternatives being
considered by Geeknet and its advisors is the sale of the online media business
(the “Sale”) to a third party (a “Buyer”).  We understand that the recent
announcement may create uncertainty for employees during the period that the
strategic alternatives are being considered by Geeknet.  Because retention of
key employees, including you, is essential during this period, we are providing
you with this letter (the “Retention Letter”) to communicate details on the
terms of our retention program. 

Subject to your continued employment with Geeknet or a Buyer through the
applicable payment date, and subject to compliance with applicable law and
regulations, you will receive a retention bonus in the amount set forth on Annex
A (the “Retention Bonus”).  The Retention Bonus is payable in two equal
installments, the first at or promptly following the closing date of the Sale
(the “Closing Date”) and the second on the date that is six months following the
Closing Date.  Notwithstanding the foregoing, if your employment is terminated
by a Buyer without Cause (as defined on Annex B) on or after the Closing Date
but prior to the payment of the full Retention Bonus, you will be eligible to be
paid the unpaid portion of the Retention Bonus in a lump sum within 10 days of
such termination of employment.

If your employment with Geeknet terminates for any reason prior to the Closing
Date, you will immediately forfeit your eligibility to receive the Retention
Bonus.  Your eligibility to receive the Retention Bonus will not impact your
right to be eligible to receive severance pursuant to and in accordance with the
terms and conditions of any severance arrangement applicable to you as of your
date of termination.  In addition, the Retention Bonus will not count toward or
be considered in determining payments or benefits due under any other plan,
program or agreement, including any severance policy or arrangement.  You
acknowledge that your employment is “at will” and may be terminated at any time
and for any reason. 

This Retention Letter will be governed by, and construed in accordance with, the
laws of the Commonwealth of Virginia, without reference to its conflict of law
rules.  All benefits hereunder are subject to withholding for applicable income
and payroll taxes or otherwise as required by law.  This Retention Letter will
terminate and be of no force or effect and you will in no event be entitled to
any Retention Bonus in the event that the Closing Date does not occur.

 

--------------------------------------------------------------------------------

 

 

We thank you for your service to date and for your continued dedication and
efforts. 

                                                 

 

Very truly yours,

 

 

 

 

 

/s/ Carol DiBattiste

 

 

Carol DiBattiste

EVP, General Counsel & Chief Administrative Officer

 



                                                                                             

Accepted and Acknowledged:

/s/ Jeffrey Drobick

Dated:  May 14, 2012

 

 

--------------------------------------------------------------------------------

 

 

Annex A

Retention Bonus

Total Retention Bonus amount:         $100,000.00

 

Annex B

Definition of Cause

For the purposes of the Retention Letter, “Cause” is defined as a determination
by the Company or the Buyer, as applicable, of any of the following: (i) any act
of personal dishonesty involving you in connection with your responsibilities as
an employee of the Company or the Buyer, as applicable; (ii) your conviction of,
or plea of guilty or nolo  contendere  to, a felony; (iii) a willful act which
constitutes gross misconduct and which is injurious to the Company or the Buyer,
as applicable; (iv) continued violation of your obligations as an employee of
the Company or the Buyer, as applicable, which are demonstrably willful and
deliberate on your part after there has been delivered to you a written demand
for performance from the Company or the Buyer, as applicable, which describes
the basis for the Company’s or the Buyer’s belief that you have not
substantially performed your duties (unless such violation by its nature cannot
be cured, in which case notice and an opportunity to cure will not be required);
or (v) your arrest for any crime involving fraud, embezzlement or any other act
of moral turpitude.

 

--------------------------------------------------------------------------------